Exhibit 10.22
 
Nicholas Landekic
President & CEO
July 19, 2011


Daniel Jorgensen, MD, MPH, MBA
225 Devonshire Lane
Madison, CT  06443


Dear Dan;


I am very pleased to offer you the position of Senior Vice President, Clinical
Development & Chief Medical Officer with PolyMedix.  In this capacity you will
report directly to me. Your efforts will be key to PolyMedix’s success.  We are
excited to have you join our team. We feel that your mix of talents and skills
will bring an added strength to our efforts.


The principle elements of your offer are as follows:


1.  
Commencement Date: Your position, as a regular full-time employee, will be
effective as of August 22, 2011, or other date as may be mutually agreed upon.



2.  
Duties and Responsibilities: You shall perform such duties as are consistent
with your position and as are assigned to you by me. You agree to use your best
efforts to perform such duties faithfully, and while you remain employed, not to
engage in any other business activity that is in conflict with your duties and
obligations to the Company. In the future as PolyMedix and its organizational
structure evolve, your duties and reporting relationships may change.



3.  
Compensation.   You will receive an initial annual salary of $315,000 per year,
paid monthly ($26,250). You will receive annual performance appraisals and will
discuss annual objectives with me. You and I will develop your objectives within
the first 90 days of your employment.  You will be eligible for increases in
compensation based on your and the Company’s performance.



You will be eligible for a performance-based annual cash bonus of up to 50% of
your annual base salary, contingent on your successful fulfillment of your
assigned objectives; all bonuses for all employees are based on performance and
the financial ability of the company to provide bonuses, and subject to the
discretionary approval of the Chief Executive Officer and Board of Directors.


4.  
Stock Options. Subject to approval by the Board of Directors, you will be
granted options to acquire 500,000 shares of PolyMedix Common Stock. These stock
options shall be subject to the terms and provisions of PolyMedix’s Equity
Compensation Plan, and vest monthly over a three year period following their
grant.



You may receive additional stock options during the time of your
employment.  Future option grants will be based on your and the Company’s
performance.


5.  
Relocation.  To assist you with your relocation from Connecticut, PolyMedix will
provide you with a sign-on bonus in the gross amount of $50,000. You will be
responsible for any and all income and other taxes that may be applicable to or
payable on this sign-on amount. PolyMedix can suggest a relocation company to
you to help manage your relocation; however, you are not required to use the
services of this company.  If you should voluntarily resign your employment with
PolyMedix within 24 months from the date of your relocation, you agree to repay
to PolyMedix the amount of this sign-on relocation bonus.  The repayment will be
waived if your employment is involuntary terminated.  The Company reserves the
right to withhold all or any portion of payments payable to you from the Company
in order to satisfy full or partial repayment of this sign-on relocation bonus.



6.  
Benefits.  You will be provided with such retirement benefits, fringe benefits
and insurance coverages as are made available to employees of the Company.  You
will be eligible for these benefits on the first of the month following your
hire date.  If you are not immediately eligible for medical benefits, PolyMedix
will reimburse you for the cost of one month’s medical premium.



7.  
Time Away From Work. PolyMedix currently recognizes twelve (12) annual paid
holidays including New Year's Day, Martin Luther King Day, President's Day,
Memorial Day, July 4th, Labor Day, Thanksgiving Day, the day following
Thanksgiving Day, Christmas Day and three (3) floating days per year to be used
at your discretion. In addition, beginning January 1, 2012 you are eligible for
twenty (20) days of annual discretionary paid vacation. Vacation days will
accrue upon commencement of employment (at a rate of 1.66 days per
month).  PolyMedix reserves the right to request deferral of discretionary
vacation time within the annual period to meet business demands of the
Company.  You will earn an additional vacation day for each year of service up
to a maximum of five additional vacation days.  PolyMedix reserves the right to
change this vacation policy at any time.



8.  
Termination. You will be free to resign from the Company at any time, and the
Company will be free to terminate your employment at any time.  Upon any such
termination or resignation, you will be entitled to any amounts earned and
payable but not yet paid. PolyMedix will review the circumstances of the
termination and at its sole discretion may determine the terms and conditions of
severance.



In addition, if there is a “Change in Control” of PolyMedix, and subsequent to
any such Change in Control event the Company terminates your employment other
than by reason of your “disability”, then, in lieu of any other severance
benefits otherwise payable under any Company policy, or any other damages
payable in connection with such termination, you will be entitled to (i) full
vesting of stock options awards previously granted to you, (ii) continued cash
payments equal to your base salary cash payments equal to 12 months of
compensation. Your right to such payments, vesting and/or grants and benefits
pursuant to the preceding sentence shall be conditional upon your execution of a
customary release of all claims against the Company and its affiliates and
representatives in a form satisfactory to the Company.  You acknowledge that if
your employment terminates (i) by reason of your death, (ii) by the Company on
account of your “disability”, (iii) by the Company at its discretion for any
reason other than under conditions of a Change in Control or your “disability”,
you will not be entitled to such payments, vesting and/or grants.  For purposes
of this paragraph 8,


“Disability” means a finding by the Company that you have been unable to perform
your job functions by reason of a physical or mental impairment for a period of
90 consecutive days or any 90 days within a period of 180 consecutive days; and


  “Change of Control” shall be deemed to have occurred if (I) Any “person” (as
such term is used in sections 13(d) and 14(d) of the Exchange Act) (other than
persons who are stockholders on the effective date of the Plan) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a change of
ownership resulting from the death of a stockholder, and as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or (II) The consummation of (a) a merger or consolidation
of the Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote), or where the members of the Board, immediately prior to
the merger or consolidation, would not, immediately after the merger or
consolidation, constitute a majority of the board of directors of the surviving
corporation, (b) a sale or other disposition of all or substantially all of the
assets of the Company, or (c) a liquidation or dissolution of the Company.


9.  
Confidential Information.  You acknowledge and agree that confidential
information,         obtained by you while employed by the Company, or any of
its subsidiaries concerning the business affairs of the Company or any
subsidiary of the Company are the property of the Company or such subsidiary
(hereinafter, “Confidential Information”). You agree to sign and abide by
Confidential Disclosure, Inventorship, Guiding Principles, and Code of
Professional Ethics agreements as will be required by the Company of all
employees. Consequently, you agree that, except to the extent required by
applicable law, statute, ordinance, rule, regulation or orders of courts or
regulatory authorities, you shall not at any time (whether during or after the
your employment) disclose to any unauthorized person or use for your own account
any Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters are or become generally
known to and available for use by the public other than as a result of your acts
or omissions to act or as required by law.  You shall deliver to the Company at
the termination of your employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
constituting Confidential Information which you may then possess or have under
your control.



10.  
Future Cooperation.  You agree that upon the Company’s reasonable request
following your termination of employment, you will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
affiliates arising out of events occurring during your employment, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company or its affiliates, including any proceeding before
any arbitral, administrative, regulatory,  judicial, legislative, or other body
or agency. You will be entitled to reimbursement for reasonable out-of-pocket
expenses (including travel expenses) incurred in connection with providing such
assistance.



11.  
Withholding.  The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law, and may
condition the grant, vesting or exercise of any stock-based award on your making
arrangements satisfactory to the Company to enable it to satisfy any withholding
obligation arising in connection with such grant, vesting or exercise.



12.  
Governing Law.  The terms of this Letter Agreement, and any action arising
hereunder, shall be governed by and construed in accordance with the domestic
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law provision or rule (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.



13.  
Waiver.  This Letter Agreement may not be released, changed or modified in any
manner, except by an instrument in writing signed by you and the Company. The
failure of either party to enforce any of the provisions of this Letter
Agreement shall in no way be construed to be a waiver of any such provision.  No
waiver of any breach of this Letter Agreement shall be held to be a waiver of
any other or subsequent breach.



14.  
Survival.  Notwithstanding anything contained herein to the contrary, the
provisions of paragraph 9, 10, 12, 13, 15 and 16 shall survive termination of
your employment with the Company and its affiliates.



15.  
Entire Agreement; No Conflicts.  This Letter Agreement supersedes all previous
and contemporaneous communications, agreements and understandings, whether oral
or written, between you, on the one hand, and the Company or any of its
affiliates, on the other hand, and constitutes the sole and entire agreement
between you and the Company pertaining to the subject matter hereof. You
represent and warrant to the Company that your acceptance of employment and the
performance of your duties for the Company will not conflict with or result in a
violation or breach of, or constitute a default under any contract, agreement or
understanding to which you are or were a party or of which you are aware and
that there are no restrictions, covenants, agreements or limitations on your
right or ability to enter into and perform the terms of this Letter Agreement.



16.  
Counterparts.  This Letter Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.



17.  
This offer is contingent on satisfactory reference checks to the sole
satisfaction of PolyMedix.



Please indicate your acceptance of our offer of employment on the terms and
conditions outlined above by signing and returning to us one copy of this
letter.   Also attached are three very important documents; The PolyMedix
Guiding Principles, The PolyMedix Code of Professional Ethics, and the
Confidentiality and Inventorship Agreement.  Please sign these and return with
your signed offer letter.  You may bring these with you on your first day of
employment.


Dan, I am looking forward to working together with you to make PolyMedix a
tremendous success.  This offer expires on July 25, 2011 unless signed and
written acceptance is received by PolyMedix by the close of business on that
day.




Sincerely yours,




/s/ Nicholas Landekic


Nicholas Landekic
President & C.E.O.
 
AGREED TO AND ACCEPTED BY:
 
_/s/ Daniel
Jorgensen_____________                                                                                                Date:
7/23/11                                           